DETAILED ACTION
This action is in response to communications filed 6/18/2020:
Claims 1-12 and 14 are pending
Claim 13 is cancelled

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellmuth et al (US20120177204, hereinafter “Hellmuth”) in view of Moon et al (US20070213990, hereinafter “Moon”).
Regarding claim 1, Hellmuth teaches a method (¶3, method) for processing an audio monophonic signal in a 3D audio decoder (¶54, Fig. 2, SAOC decoder capable of processing a mono downmix signal) comprising:
carrying out binauralization processing on decoded signals to be spatially rendered by an audio headset (¶28, 54, 100, rendering setup of mono, stereo, virtualized headphone playback, etc.; binaural processing of input audio signal is included), wherein the processing comprises:
on detecting, in a data stream representative of the monophonic signal, a non-binauralization-processing indication associated with rendering spatial position information (Fig. 2, ¶28, downmix signal with associated spatial parameters are received by the decoder; user-controlled rendering setup means the decoder also takes that into consideration when rendering the playback signal), directing the decoded monophonic signal to a stereophonic renderer that takes into account the position information to construct first and second rendering channels (Fig. 9A, decoded mono signal along with metadata/parameter information is input into a renderer for rendering a plurality of output channels), with a view to being rendered by the audio headset (¶28, 318, headphone playback).
Hellmuth fails to explicitly teach which are directly processed with a direct mixing that sums the first and second rendering channels with a binauralized signal resulting from the binauralization processing.
Moon teaches which are directly processed with a direct mixing that sums the first and second rendering channels with a binauralized signal resulting from the binauralization processing (¶25, Fig. 3, mono input signal is processed into a plurality of signals by a spatial synthesis unit. The output from the spatial synthesis unit is then input into a binaural synthesis unit which performs convolution and linear combination with the HRTF data to arrive at stereo outputs 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the audio decoder (as taught by Hellmuth) for the binaural decoder 
Regarding claim 2, Hellmuth in view of Moon teaches wherein the rendering spatial position information is a binary datum indicating a single channel of the rendering audio headset (Hellmuth, ¶248, 293, the mix matrix consists of either a 0 or a non-zero value).
Regarding claim 3, Hellmuth in view of Moon teaches wherein only the rendering channel corresponding to the channel indicated by the binary datum is summed with the corresponding channel of the binauralized signal in the direct mixing, the value of the other rendering channel being null (Hellmuth, ¶293, the mix matrix consists of either a 0 or a non-zero value; the non-zero value of the matrix is then used for final output).
Regarding claim 6, Hellmuth in view of Moon teaches wherein the monophonic signal is an object-type signal associated with a set of rendering parameters comprising the non-binauralization indication and the rendering position information (Hellmuth, Fig. 1, object signal with associated parametric information including user-controlled rendering setup), the signal being directed to the stereophonic renderer with the rendering position information (Hellmuth, Fig. 9A, the mono downmix signal being sent to the renderer along with metadata and rendering information).
Regarding claim 7, Hellmuth in view of Moon teaches wherein the rendering spatial position information is a datum on azimuthal angle (Hellmuth, ¶116, binaural rendering includes information regarding the object’s azimuth and elevation).
Regarding claim 8, it is rejected similarly as claim 1. The device can be found in Hellmuth (abstract, audio decoding system). 
Regarding claim 9, Hellmuth in view of Moon teaches wherein the stereophonic renderer is integrated into a direct mixing module that performs the direct mixing (Hellmuth, Fig. 9B, the renderer can be integrated into a mixer).
Regarding claim 11, Hellmuth in view of Moon teaches wherein the monophonic signal is an object-type signal and wherein the stereophonic renderer is integrated into an object renderer that moreover constructs rendering channels for monophonic signals associated with sets of rendering parameters (Hellmuth, Fig. 9B, mono downmix signal is of an object-type; the renderer is capable of rendering a plurality of channels with associated rendering information and metadata for a plurality of channel outputs).
Regarding claim 12, Hellmuth in view of Moon teaches wherein the device is incorporated in an audio decoder (Hellmuth, abstract, audio decoder).
Regarding claim 14, it is rejected similarly as claim 1. The non-transitory medium can be found in Hellmuth (¶336, various storage mediums).

Claims 4-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellmuth et al (US20120177204, hereinafter “Hellmuth”) in view of Moon et al (US20070213990, hereinafter “Moon”) in further view of Tsingos et al (US20160266865, hereinafter “Tsingos”).
Regarding claim 4, Hellmuth in view of Moon fail to explicitly teach wherein the monophonic signal is a channel-type signal that is directed to the stereophonic renderer, with the rendering spatial position information.
Tsingos teaches wherein the monophonic signal is a channel-type signal that is directed to the stereophonic renderer, with the rendering spatial position information (¶34, rendering system is capable of rendering both channel-based audio and object-based audio; the mono signal directed to the stereo renderer being taught by Hellmuth in view of Moon).

Regarding claim 5, Hellmuth in view of Moon in further view of Tsingos teaches wherein the rendering spatial position information is a datum on interaural level difference (ILD) (Tsingos, ¶59, spatial information can include both ILD and ITD [both important to sound localization associated with HRTFs]).
Regarding claim 10, Hellmuth in view of Moon in further view of Tsingos teaches wherein the monophonic signal is a channel-type signal (Tsingos, ¶34, processed audio can be of both channel-type audio and object-type audio) and wherein the stereophonic renderer is integrated into a channel renderer that moreover constructs rendering channels for multi-channel signals (Tsingos, ¶37, renderer can be integrated into the device [that outputs the final audio, e.g. headphones]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651